Citation Nr: 1524368	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-33 717A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Connecticut Healthcare System in Newington, Connecticut


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at Bridgeport Hospital from June 21, 2012 to June 29, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Connecticut Health Care System which denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at Bridgeport Hospital from June 21, 2012 to June 29, 2012.

In June 2014, the Veteran testified at a travel Board hearing held at the RO before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that payment of unauthorized medical expenses incurred at Bridgeport Hospital from June 21, 2012 to June 29, 2012, is warranted as he was hospitalized as a result of a motor vehicle accident which occurred on June 15, 2012.  He further asserts that he thought he was to remain under the care of Bridgeport while being treated for his injuries.  

Generally, VA will not approve claims for payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended.  For this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined that, based on sound medical judgment, the veteran who received emergency treatment either could have been transferred from the non-VA facility to a VA medical center or other appropriate Federal facility or could have reported to a VA medical center or other appropriate Federal facility.  38 U.S.C.A. § 1728 (West 2014); 38 C.F.R. § 17.121 (2014).  The United States Court of Appeals for Veterans Claims (Court) has clarified that: the Board has "a positive duty to inquire into the "sound medical judgment" of [the designated VA clinician];" "sound medical judgment would seem to require, at a minimum, that the VA physician making the determination examine and account for available medical records;" and "it is the Board's responsibility to ensure that the VA physician's determination as to the ending point of the medical emergency considered the private physicians' opinions and records."  Bellezza v. Principi, 16 Vet. App. 145, 150 (2002). 

The VA Connecticut Healthcare System has determined that the Veteran's non-emergent care was not authorized.  According to the July 2013 statement of the case (SOC), the Veteran was admitted to Bridgeport Hospital on June 15, 2012 with a comminuted fracture of the left distal radius and transverse process fractures following a single vehicle motor vehicle accident.  According to a Care Coordination/SW Assessment Note dated June 18, 2012, the Veteran reported that he was told VA would not accept him due him to needing a trauma work up.  It was also noted at that time that VA reported they would cover the Veteran.  Subsequently, on June 21, 2012, the Veteran was admitted to Bridgeport Hospital Rehabilitation Unit Tower 8.  According to a June 21, 2012 Care Coordination/SW D/C Plan Reassess Note, it was indicated that the Veteran had a primary payer source and that there was no guarantee that VA would provide coverage if no coverage was available from primary payment source.  A June 22, 2012 post admission rehabilitation consultation reflects that the Veteran was admitted to the Rehabilitation Unit on June 21, 2012 to start mobilization while he was awaiting surgery for the left distal radius fracture.  The report further stated that he was impaired in mobility, ADLs , and self-care.

In reviewing the June 2012 hospital reports, the Board notes that it is unclear as to whether or when the Veteran's disabilities had stabilized during his period of hospitalization.  The Veteran was discharged from the private hospital on January 29, 2012. 

In light of the above, the Board finds that the record should be referred for review by an appropriate VA physician to determine whether the Veteran's post-motor vehicle accident disability picture had stabilized to the point where he could have been transferred to a VA facility prior to or on June 21, 2012. 

Accordingly, the case is REMANDED for the following actions:

1.  Refer the all relevant medical records to the appropriate VA physician for review.  The physician should advance an opinion, based on sound medical judgment, as to whether the Veteran either could have been safely transferred from the Bridgeport Hospital to a VA medical center or other appropriate Federal facility or could have reported to a VA medical center or other appropriate Federal facility between June 21, 2012 and June 29, 2012. 

2.  Then readjudicate the issue of payment or reimbursement of unauthorized medical expenses incurred at Bridgeport Hospital from June 21, 2012 to June 29, 2012.  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




